Dissenting Opinion by
Mr. Justice Roberts:
I am firmly of the view that the court below abused its discretion in dismissing the three actions here involved.1 The majority attempts to distinguish Walker *247v. Ohio River Co., 416 Pa. 149, 205 A. 2d 43 (1964). This attempt consists merely of a statement of the facts of the two actions involved in Walker and the conclnsory phrase that the Walker facts “differ substantially.” However, the crossing from the mountain top of fact to the mountain top of conclusion ought to be bridged by at least a modicum of reasoning. And I submit that a modicum of reasoning clearly demonstrates that Walker is controlling.
Walker held that the lower court abused its discretion when it dismissed plaintiffs’ actions on the ground of forum non conveniens. As can be seen from an examination of the appendix attached to this opinion, in both the cases here involved and those in Walker the facts considered controlling by the majority in each case are identical, i.e., plaintiffs are not residents of Pennsylvania, the accident did not occur in Pennsylvania, the witnesses were not from Pennsylvania and plaintiff was not hospitalized in Pennsylvania. What we said in Walker is equally applicable to this litigation (supra at 153, 205 A. 2d at 45) : “As for inconvenience to the defendant, the neighboring states . . . [here New York and Ohio] are not so distant that transportation of witnesses to Pittsburgh would create exorbitant expense or great loss of time.” The majority has thus sub silentio overruled Walker without any proffered justification. Since I believe there are no “weighty reasons” supporting the majority’s dismissal and I am convinced that Walker was correctly decided, I must dissent.2
Furthermore, even if the Rini and Brant actions should be dismissed, the Masterson action clearly *248should not. The doctrine of forum non conveniens is concerned with interstate, not intrastate, problems. Masterson is a resident of Erie County as are the expert witnesses and hospital employees. Under Pa. R.C.P. 4018 they may be subpoenaed and their depositions taken. Although perhaps this will deprive defendant of the in-court testimony of some witnesses, that to me certainly does not rise to a “weighty reason” for dismissing the Masterson action.
Finally, assuming arguendo that the majority is correct in its application of the doctrine of forum non conveniens to these cases, I believe that at a minimum the order below should be modified.3 I would follow the position taken by other courts that the action should be dismissed only on condition that the defendant submit to jurisdiction in a more convenient forum, see Vargas v. A. H. Bull Steamship Co., 44 N.J. Super. 536, 131 A. 2d 39 (1957), aff'd per curiam, 25 N.J. 293, 135 A. 2d 857, cert. denied, 355 U.S. 958, 78 S. Ct. 545 (1958); Aetna Insurance Co. v. Creole Petroleum Corp., 27 A.D. 2d 518, 275 N.Y.S. 2d 274 (1966), motion to dismiss appeal denied, 19 N.Y. 2d 682, 225 N.E. 2d 561, 278 N.Y.S. 2d 872 (1967); Restatement 2d, Conflict of Laws, §84, at 316 (Proposed Official Draft, Part I, 1967). This disposition has the distinct advantage of assuring this Court that plaintiff, having instituted his suit in a forum having jurisdiction, cannot be deprived by any action of defendant of prosecuting his action.
I dissent.
Mr. Justice Musmanno joins in this dissenting opinion.

*249



 Plum v. Tampax, Inc., 399 Pa. 553, 160 A. 2d 549 (1960) is factually and legally inapposite for we were there dealing with a unique problem presenting a clear interference with the affairs of a foreign corporation. Furthermore, while Tampax was not registered to do business in this State, the New York Central clearly is.


 If this Court, by its reference to the backlog in Allegheny County, is intimating that we will be more charitable in our application of the doctrine of forum non conveniens when we are dealing with Pennsylvania plaintiffs, that intimation might well work an unconstitutional deprivation of the privileges and immunities *248to which nonresidents are entitled. See Missouri ex rel. Southern R.R. Co. v. Mayfield, 340 U.S. 1, 71 S. Ct. 1 (1950).


 Although the majority intimates that this action should be dismissed only on condition that defendant submit to jurisdiction in a more convenient forum, it does not modify the order below.